CONSULTING AGREEMENT

 

This agreement ("Agreement") is effective as of August 28, 2013 (“Effective
Date”) by and between the Hertell Group, LLC, who address is set forth on the
signature page ("Consultant"), and US Precious Metals, Inc., a Delaware
corporation (“Company”), whose address is 176 Route 9 North, Suite 306,
Marlboro, NJ 07728, in accordance with the terms and conditions herein.

 

*WITNESSETH*

 

WHEREAS, the Company desires to retain the services of Consultant, and
Consultant desires to render services to the Company on the terms and conditions
contained in this Agreement;

 

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby covenant and agree as follows:

 

I

RETENTION AND SERVICES

 

1.01. The Company hereby agrees to retain Consultant, and Consultant agrees to
be retained by the Company, upon the other terms and conditions hereinafter set
forth.

 

1.02. The services generally to be performed by the Consultant under this
Agreement shall be as follows (“Services”):

 

General business consulting services including but not limited to business
development strategy, introduction of prospective business acquisitions or joint
venture participation, deal-making, introduction to capital markets, marketing
strategies, and other duties as mutually agreed upon.

 

1.03. The timing and delivery of Services shall be as instructed by the Company
from time to time, after discussions with Consultant. Services provided by
Consultant shall be in accordance with industry standards.

 

II.

TERM AND TERMINATION

 

The term of this Agreement commences on the Effective Date and terminates three
(3) years from the Effective Date.

 

III.

COMPENSATION, EXPENSES AND BENEFITS

 

3.01. As consideration for the services to be rendered by Consultant, Consultant
shall receive a

1

 

common stock grant of 9,000,000 shares of common stock of the Company (“Stock
Award”). The Stock Award shall be issuable upon execution of this Agreement.

 

3.02. Consultant is an independent contractor, and shall not be entitled to any
Company benefits now in effect or subsequently provided to Company employees.
Consultant also shall be responsible to carry workers compensation and state
disability insurance for himself and any of his employees. Consultant shall be
responsible for all expenses incurred in connection with the performance of this
Agreement.

 

IV.

PROPRIETARY INFORMATION

 

4.01. “Proprietary Information” as used herein means all information and any
idea in whatever form, tangible or intangible, pertaining in any manner to the
business of the Company or any affiliated company, or to its clients,
consultants, or business associates, unless: (i) the information is or becomes
publicly known through lawful means and through no fault of the consultant; (ii)
the information was rightfully in Consultant’s or its agents’ possession or part
of its general knowledge prior to the effective date hereof; or (iii) the
information is disclosed to Consultant without confidential or proprietary
restrictions by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and did not learn of it, directly or
indirectly, from the Company.

 

4.02. Consultant hereby acknowledges and agrees that all property, including,
all books, manuals, records, reports, notes, contracts, lists, blueprints, and
other documents, or materials, or copies thereof, that is produced under this
Agreement is Proprietary Information, and equipment furnished to or prepared by
Consultant or its agents in the course of or incident to rendering of services
to the Company, belong to the Company and shall be promptly returned to the
Company upon request.

 

4.03. Consultant agrees to hold all Company’s Proprietary Information in strict
confidence and trust for the sole benefit of the Company and not to, disclose,
use, copy, publish, or summarize during the term (except to the extent necessary
to carry out Consultant’s responsibilities under this Agreement) and for a
period of one (1) year from the termination of this Agreement.

 

4.04. "Invention Ideas" as used herein means any and all ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, concepts, plans, discoveries, patents,
copyrights, and all improvements, rights, and claims related to the foregoing
that are conceived, developed, or reduced to practice by the Consultant under
the scope of this agreement.

 

4.05. The parties hereby covenants and agree that all Invention Ideas shall at
all times remain the sole and exclusive property of the Company. Consultant
agrees to assign to the Company, without further consideration, its entire
right, title, and interest (throughout the United States and in all foreign
countries), free and clear of all liens and encumbrances, in and to each
Invention

2

 

 

Idea, developed within the scope of this agreement, for Company, whether or not
patentable or

copyrightable. In the event any Invention Idea shall be deemed by the Company to
be patentable, copyrighted, or otherwise registrable, Consultant shall assist
the Company (at Company's expense) in obtaining letters patent or other
applicable registrations thereon and shall execute all documents and do all
other things (including testifying at the Company's expense) necessary or proper
to obtain letters patent or other applicable registrations thereon and to vest
the Company with full title thereto.   Consultant agrees to furnish and execute
such additional documents as Company may require to establish Company's
ownership of the Invention Ideas including without limitation, such assignments
of copyright or patent therein throughout the world as Company may deem
appropriate.  Consultant shall be compensated at the then prevailing hourly
rate, agreed to in advance by  Company, for any services rendered in connection
with this Paragraph 4.05 at the request of  Company. Should the Company be
unable to secure Consultant's signature on any document necessary to apply
for, prosecute, obtain, or enforce any patent, copyright, or other right or
protection relating to any Invention Idea, Consultant hereby irrevocably
designates and appoints Company and each of its duly authorized officers and
agents as Consultant's agent and attorney in fact, to act for  and in
Consultant's behalf and stead and to execute and file any such document, and to
do all other lawfully permitted acts to further the prosecution, issuance, and
enforcement of patents, copyrights, or other rights or protections with the same
force and effect as if executed and delivered by Consultant. 

 

V.

REPRESENTATIONS AND WARRANTIES

AND INDEMNIFICATION

 

Consultant represents and warrants that (a) there are no restrictions,
agreements or understandings whatsoever to which Consultant is a party or
subject to which would prevent or make unlawful its execution of this Agreement
or performance hereunder; (b) its execution of this Agreement and its
performance hereunder shall not constitute a breach of any law, rule or
regulation, or of any contract, agreement or understanding, oral or written, to
which it is a party by which they are bound; (c) it is free and able to execute
this Agreement and to provide consulting services to the Company as stated
herein, (d) its is acquiring the Stock Award for investment purposes and not
with a view toward redistribution, and (e) the Stock Award is “restricted
securities” as that term is defined under federal securities laws and shall bear
a customary restrictive legend.

 

 

VI.

INDEPENDENT CONTRACTOR

 

6.01 Independent Contractor. In performing the services provided herein,
Consultant shall be deemed an independent contractor for all purposes including
but not limited to the Federal Insurance Contribution Act, the Social Security
Act, the Federal Unemployment Act and income withholding at the source.
Consultant shall not be construed to be an employee of the Company. Consultant
shall be solely responsible for the payment of all self employment and federal
and state

3

 

income taxes and the filing of required estimated and informational returns
relating to compensation received hereunder.

 

6.02. Non Exclusivity. The Company acknowledges that Consultant has other
clients and the contractual arrangement described in this Agreement shall not be
exclusive as to the parties hereto.

 



VII.

MISCELLANEOUS PROVISIONS

 

7.01. The titles in this Agreement are inserted for convenience and for
identification purposes only and are not intended to describe, interpret, define
or limit the scope, intent or extent of this Agreement or any provisions hereof.

 

7.02. The terms and conditions herein are binding upon and inure to the benefit
of the successors and assigns of the parties hereto, except that, this Agreement
is non-assignable by Consultant.

 

7.03. This agreement shall be construed and enforced in accordance with the laws
of the State of New Jersey, with exclusive jurisdiction resting in any federal
or state court of New Jersey.

 

7.04. This Agreement constitutes the entire agreement between the parties and
supersedes all other prior and contemporaneous negotiations, agreements and
arrangements between the parties.

 

7.05. All notices or other communications required or permitted hereunder shall
be made in writing and shall be deemed to have been duly given if delivered by
hand or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to;

 

. the Company at its address stated above:

or

the Consultant a its address stated below.

 

Notice of change of address shall be effective only when done in writing and
sent in accordance with the provisions of this Section.

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
provided above and effective as of the Effective Date.

 

COMPANY

US Precious Metals, Inc.

 

 

/s/ Gennaro Pane

Gennaro Pane

Chairman

 

CONSULTANT

Hertell Group, LLC

 

/s/ Hans Hertell

Hans Hertell

Member

 

Address:

206 Tetuan,

San Juan, Puerto Rico

 

 

 

 

 

 

 

 

 

 

 

